Citation Nr: 1046862	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

REMAND

The Veteran served on active duty from February 1965 to July 
1965, and from August 1967 to October 1967.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Jackson, Mississippi, which concluded that new and material 
evidence had not been received to reopen the previously denied 
claim of entitlement to service connection for paranoid 
schizophrenia.  In a subsequent June 2010 Supplemental Statement 
of the Case ("SSOC"), the RO concluded that new and material 
evidence had been received and reopened the Veteran's claim.  
However, despite any determination reached by the RO, the Board 
must conduct an independent review of the evidence to determine 
whether new and material evidence has been received in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In September 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the Jackson RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder.  
During the hearing, the Veteran submitted additional evidence to 
the Board with waiver of review by the agency of original 
jurisdiction. See 38 C.F.R. § 20.1304(c) (2010).  The Board will 
therefore consider such evidence in the adjudication of this 
appeal.

The Board also notes that, during his hearing before the Board, 
the Veteran requested that the record be held open for an 
additional 30 days to allow him to submit additional evidence in 
support of his claim.  See 38 C.F.R. § 20.709 (2010).  However, 
no additional evidence has been received by the Board.

The Veteran has been diagnosed with paranoid schizophrenia, which 
he claims is a result of active duty service.  After a thorough 
review of the Veteran's claims folder, the Board has determined 
that additional development is necessary prior to the 
adjudication of this claim.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law 
No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to 
assist claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  
This includes the duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.

During the September 2010 Board hearing, the Veteran and his wife 
testified that he was now residing at a private nursing home and, 
although they had submitted documentation regarding his current 
medication, they had not yet submitted the Veteran's treatment 
records and progress notes from that facility.  The possibility 
that such records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Accordingly, pursuant to the VCAA duty to assist, an effort to 
obtain these records must be made.

The Board also notes that because the claims file only contains 
the Veteran's VA treatment records through June 2010, an attempt 
should be made to obtain any additional updated records 
pertaining to treatment of his paranoid schizophrenia, including 
from the VA Medical Center (VAMC) in Jackson, Mississippi.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees, or submitted to VA by claimant, were 
"in contemplation of law, before the Secretary and the Board and 
should be included in the record.").  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request the 
name of the private nursing home or 
facility where he currently resides.  
Obtain a release allowing VA to request the 
treatment reports from that facility 
pertaining to his paranoid schizophrenia.  
Any records obtained should be associated 
with the claims folder.  Any negative reply 
should also be included in the claims file.

2.  Obtain all available VA treatment 
records for the Veteran's paranoid 
schizophrenia since June 2010, including 
from the Jackson VAMC.  Any negative reply 
should be included in the claims folder.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted, provide the Veteran and his 
representative with an SSOC and afforded 
them an opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

